Exhibit 10.4

OPTION AND RESTRICTED STOCK AMENDMENT AGREEMENT

THIS OPTION AND RESTRICTED STOCK AMENDMENT AGREEMENT (the “Agreement”) dated as
of February 20, 2009, is between Career Education Corporation, a Delaware
corporation (the “Company”), and                         , an employee of the
Company (the “Participant”). Capitalized terms used but not defined herein shall
have meaning given to such terms in the Career Education Corporation 1998
Employee Incentive Compensation Plan (the “Plan”).

WHEREAS, the Participant holds Options and Restricted Stock issued under the
Plan;

WHEREAS, the Company and the Participant desire to amend all Award Agreements
relating to Options and shares of Restricted Stock held by the Participant under
the Plan to provide that, upon the Participant’s Termination of Employment by
the Company without Cause (as defined in the Plan), all such Options shall
become fully exercisable, and such shares of Restricted Stock shall become fully
vested; and

WHEREAS, the Company and the Participant desire to amend all Award Agreements
relating to Options and Restricted Stock held by the Participant under the Plan
to increase the threshold upon which a Change in Control is deemed to occur from
twenty percent (20%) to thirty-five percent (35%).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1. Vesting. Effective as of the date hereof, notwithstanding anything in the
Plan or any Award Agreement to the contrary, following the Participant’s
involuntary Termination of Employment by the Company without Cause all Options
held by the Participant under the Plan shall become one hundred percent
(100%) exercisable pursuant to, and subject to, the terms of the Plan and the
applicable Award Agreement, and shares of Restricted Stock held by the
Participant under the Plan shall become fully vested. This Section 1 shall amend
any term to the contrary contained in the Plan and any Award Agreement of the
Participant under the Plan outstanding on the date hereof. To the extent the
Participant incurs a voluntary Termination of Employment, or a Termination of
Employment by reason of death, Disability, Retirement or for Cause, the terms of
the Plan and the applicable Award Agreements of the Participant shall be
effectuated without regard to the amendment made by this Section 1.

2. Change in Control. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, the phrase “twenty percent (20%)” in clause (a) of
the definition of “Change in Control” set forth in Section 12.2 of the Plan
shall, with respect to any Options or Restricted Stock issued to the Participant
under the Plan, be deemed to read “thirty-five percent (35%)”. This Section 2
shall amend any term to the contrary contained in any Award Agreement of the
Participant under the Plan.



--------------------------------------------------------------------------------

3. Acknowledgement. The parties hereto hereby acknowledge that one of the
Company’s stockholders has recently reported in a filing with the Securities and
Exchange Commission that it is the beneficial owner of stock representing
approximately eighteen percent (18%) of the voting power of the Company’s
outstanding securities.

4. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois (other than its
laws respecting choice of law).

5. Entire Agreement. This Agreement constitutes the entire obligation of the
parties hereto with respect to the subject matter hereof and shall supersede any
prior expressions of intent or understanding with respect to this matter.

6. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Participant.

7. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

8. Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument.

9. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
on the Participant or a Representative, and all rights granted to the Company
hereunder, shall be binding upon the Participant’s or the Representative’s
heirs, legal representatives and successors.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

CAREER EDUCATION CORPORATION By:  

 

Name:   Its:   PARTICIPANT: By:  

 

 

3